NO. 12-07-00408-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DATHAN JOSEPH HOBBS,                            §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a pro se motion to dismiss this appeal.  No decision having been delivered
by this court, the motion is granted, and the appeal is dismissed in accordance with Texas Rule of
Appellate Procedure 42.2.
Opinion delivered May 7, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.









(DO NOT PUBLISH)